Case 1:20-cv-02905-RBJ-KMT Document 31 Filed 12/03/20 USDC Colorado Page 1of3

FILED
. US. DISTRICT
VISTRICT OF COLOR R Dc

2020DEC ~3 PH 3: 59

IN THE UNITED STATES DISTRICT COURT VEFFALY P COL
CLERK WELL

FOR THE DISTRICT OF COLORADO BY DEP. CLK

Civil Action No. 1:20-cv-02905-RBJ-KMT

Borden, Ronald L.; Plaintiff {Pro Se, non-forma pauperis}

v.

County of Costilla, Colorado; Defendant 1 {CEO: Stephen Romero}

Capital One Financial Corporation; Defendant 2 {CEO: Richard D. Fairbank}
United Parcel Service; Defendant 3 {CEO: Carol Tome}

State of Colorado; Defendant 4 {GOVERNOR: Jared Polis}

PARTY CONTACT INFO:

PLAINTIFF: Ronald L. Borden; ADDRESS: L15 25" St., San Luis Valley Ranches, Blanca, CO

81123; PH# 719-480-5036; EMAIL: proteusi@comcast.net

Defendant 1: County of Costilla, Colorado [CEO ibid] ADDRESS [only avail. ]: Administration
Office, P.O. Box 100, 352 Main St. San Luis, CO 81152; PH# 719-672-3372; EMAIL:

Stephen.romero@costilla-co. gov
Case 1:20-cv-02905-RBJ-KMT Document 31 Filed 12/03/20 USDC Colorado Page 2 of 3

Defendant 2: Capital One Financial Corporation [CEO ibid] ADDRESS [only avail.]: 1680
Capital One Dr., McClean, VA 22102; PH# no consumer line available for headquarters/legal;
all lines go to customer service AI directory; EMAIL: no consumer email available for

headquarters/legal

Defendant 3: United Parcel Service [CEO ibid] ADDRESS [only avail. ]: 55 Glenlake Parkway
NE, Atlanta, GA 30328; PH# no consumer line available for headquarters/legal; all lines go to

customer service Al directory; EMAIL: no consumer email available for headquarters/legal

Defendant 4: State of Colorado [GOVERNOR ibid] ADDRESS: State Capitol Bldg. 200 E.
Colfax Ave., Rm. 136, Denver, CO 80203; PH# [office front desk] 303-8662471; EMAIL: no

email available for the governor
MOTION TO RESTRICT

Pursuant D.C.COLO.LCivR 7.2(c), Plaintiff requests Motion to Amend Complaint be
restricted to level 1 to protect identity of persons I allege committed crimes and investigations in
progress and those Plaintiff seeks to make him whole. Moreover; to protect personal identifying

and financial information as well as routine of plaintiff.
Case 1:20-cv-02905-RBJ-KMT Document 31 Filed 12/03/20 USDC Colorado Page 3 of 3

CERTIFICATE OF SERVICE

The plaintiff, Ronald L. Borden, states under penalty of perjury, Motion to Restrict will

be emailed to party's representation listed below on 12/3/20.

BCC of the County of Costilla
Betsy L. Stewart; Attorney
SGR, LLC

3900 E. Mexico Ave., Suite 700
Denver, CO 80210

email: bstewart@segrllc.com

PH: 303-320-0210

United Parcel Service

Catlin Sinclaire Blythe; Partner
Morrison & Foster LLP

425 Market St

San Francisco, CA 94105
email1: cblythe@mofo.com
email2: SBarr@mofo.com

PH: 415-268-6463

hero Ze

L15 25" St.

San Luis Valley Ranches
Blanca, CO 81123

PH# 719-480-5036

email: proteusi@comcast.net

Capital One Financial Corporation
Rebecca L. Crotty, Esq.

Timmins LLC

450 E. 17th Avenue, Suite 210
Denver, CO 80203

email: be@timminslaw.com

PH: 303-592-4510

State of Colorado

Lee Ann Morrill

First Assistant Attorney & General
Counsel to the Attorney General
Public Officials Unit

email: leeann.morrill@coag.gov

PH: 720-508-6159
